DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/2/2021.
Claims 1, 4, 5 and 7 are amended.
Claims 13 and 14 are new.
Claims 1-14 are pending in the current application.
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. Applicant’s arguments are directed toward amended claim limitations regarding a “predetermined radius of curvature” added to independent claims 1 and 7.  Applicant additionally argues amended dependent claim limitations added to claims 4 and 5.  All new limitations are specifically addressed in this office action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keuning, US 20150136010. Keuning discloses a ship body (2), and a trim tab (14) comprising a first portion (10) configured to be swingably mounted (13) to a rear portion (8) of the ship body and a second portion extending from the first portion (10) and configured to curve in a swing direction away from the ship body (See Figs 2a-2c), and having a predetermined curvature radius (See paragraph [0048] which explains that piston-cylinder arrangement can not only be used to change the shape of the flexible plate, but also be used to change the position of the plate without changing its shape). The examiner considers the arrangement of Fig. 2c as meeting the limitations of claims 2, 3, 8 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keuning in view of White, US 3602178.  Keuning discloses the invention set forth above, but does not disclose a reinforcing rib on at least one of the first portion and the second portion, the rib conforming to the shape of the outer surface. White discloses a reinforcing rib extending along the outer surface of a trim tab.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trim tab of Keuning by using reinforcing ribs to along the outer surface of the trim tab to stiffen the tab and limit deflections due to water pressure.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keuning.  Keuning discloses the invention set forth above, but does not disclose wherein the front end of the first portion is curved.  Such changes in shape are considered minor alterations within the skills and abilities of an artisan (See MPEP 2144.04(IV)(B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trim tab of Keuning by adding a curvature to the forward portion of the trim tab.  The motivation for doing so would be to allow the hinge location of the trim tab to be moved up on the transom to provide flexibility in the location where the trim tab hinge is fastened, while still providing continuity of water flow at the juncture of the hull bottom and transom.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keuning in view of Gai, US Pub. No 20130312651.  Keuning discloses the invention set forth above, but does not disclose an actuator angled inwardly from the attachment at the ship body to the swing axis of the trim tab.  Gai discloses the same (See Fig. 3a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trim tab of Keuning by angling the actuator as disclosed by Gai, to allow orientation of the tab and actuator to conform to the shape of the transom.  Doing so optimizes the performance of the boat since the trim tab closely aligns with the transom shape improving water flow over the surfaces.
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses a trim tab comprised of first and second portions, the second portion configured to curve in a swing direction away from the ship body and having a predetermine curvature radius.  While trim tabs of such configurations as described in the prior art may deflect into three-dimensional concave shape (a bowl shape) during use due to applied pressures of the actuators and water flow across the plate.  Such curvature or shape is not predetermined and is only a possible result of operation conditions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617